Citation Nr: 0727365	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-33 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as due to exposure to Agent Orange in service.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a fractured right lateral malleolus 
with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  There is no diagnosis or treatment for a skin rash in the 
service medical records.  

2.  The veteran testified he was treated for a skin disorder 
in service which he described as "jock itch."  

3.  Current private medical records include diagnosis of 
tinea pedis.  

4.  Service personnel records demonstrate the veteran served 
in the Republic of Vietnam from February 1968 to January 
1969.  

5.  There is no competent medical evidence which links the 
veteran's currently diagnosed skin disorders to service.  

6.  The veteran's residuals of a fractured right malleolus 
with arthritis include pain when standing, limitation of 
dorsiflexion resulting in marked limited motion of the ankle 
with no evidence of ankylosis.  



CONCLUSIONS OF LAW

1.  A skin rash was not incurred or aggravated in active 
military service; and the service incurrence of a skin rash 
may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an initial rating, in excess of 20 
percent, for residuals of a fractured right lateral malleolus 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims in September 2002.  The RO sent 
the veteran a letter in February 2003 which informed him of 
VA's duties to assist in obtaining evidence, to notify him of 
the status of his claim, and what the evidence must show to 
establish entitlement to the benefits sought.  The veteran 
was specifically informed that medical evidence that related 
his skin disorder to Agent Orange exposure in service was 
required.  He was informed he could submit a medical opinion 
from his own doctor.  

The RO obtained the veteran's medical records from his 
private physicians, VA and the Railroad Retirement Board.  VA 
joint examinations were conducted in May 2003 and May 2005.  

In November 2004, the veteran testified before a Decision 
Review Officer at the RO.  The veteran withdrew his request 
for a hearing before a Veterans Law Judge in December 2005 
and requested that his claims be considered based on the 
record.  

The RO did not afford the veteran a VA examination to 
determine if he had a skin rash related to Agent Orange 
exposure in service.  The Board considered whether additional 
development, specifically a medical opinion, should be 
requested.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
To request a medical opinion as to the causal relationship 
would require a clinician to review the service medical 
records which include no records of treatment for a skin 
disorder and post service medical records which do not 
include any diagnosis or treatment of a skin disorder until 
30 years after the veteran's separation from the service.  
Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant in-service 
complaint, clinical finding, or laboratory finding for a 
clinician to link the veteran's current rash to his military 
service.  The Board finds that no further development is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase in an 
April 2006 statement of the case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Service Connection for a Skin Rash

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2006).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2006).

Factual Background and Analysis.  The veteran's DA Form 20 
indicates he served in the Republic of Vietnam from February 
1968 to January 1969.  His occupational specialty was clerk 
typist.   

On his Report of Medical Examination in November 1967 his 
skin was noted to be normal.  There are no records of any 
diagnosis, complaints or treatment for a skin disorder in the 
service medical records.  On his Report of Medical 
Examination at separation in January 1969 his skin was again 
noted to be normal.  The veteran denied any history of skin 
diseases on his January 1969 Report of Medical History.  

On his VA Form 21-526, submitted in September 2002 the 
veteran indicated his skin rashes began in April of 1997.  

Private medical records dated in December 1999 reveal the 
veteran complained of having blister like spots that drained 
clear fluid and left scaly red patches.  He had occasional 
severe itching.  They had their onset 8 to 12 months 
previously.  The blisters had appeared on his hands and foot.  
The left medial foot showed scaling, collarette formation and 
maceration between the toes.  His hands were clear.  The 
diagnosis was tinea pedis bullous.  

At his hearing in November 2004, the veteran testified he had 
problems with rashes in service.  He had gone to the medic 
one time for jock itch.  He did not know if it had been from 
the moisture or from exposure to Agent Orange.  (T-6).  He 
had rashes on his hands and arms.  He had not had a rash on 
his hands since 2001.  

There are two possible theories of entitlement in this 
instance.  That the veteran had skin rashes in service which 
are related by to his current skin disorders, or that the 
veteran's current skin disorder is related to exposure to 
Agent Orange in service.  As there is a current diagnosis of 
a skin disorder, tinea pedis, the pivotal questions are 
whether there is evidence of skin disorder in service and 
medical evidence providing a link between the current skin 
rash and his in-service symptoms.  

The veteran's testimony provides the only evidence of any 
symptoms of a skin rash in service.  Even if the Board 
accepts the veteran's testimony, competent medical evidence 
is still required to provide a link between the symptoms 
noted in service and the current tinea pedis.  There is no 
competent medical evidence which provides a link between the 
jock itch in service and his current tinea pedis.  38 C.F.R. 
§ 3.159 (a)(1)(2006).  

The veteran originally asserted on his application that his 
skin rash was related to exposure to Agent Orange in service.  
The veteran meets the criteria for presumption of exposure to 
Agent Orange in service.  38 C.F.R. § 3.307(a)(6).  Tinea 
pedis is not one of the diseases for which presumptive 
service connection based on exposure to Agent Orange is 
provided by statute and regulation.  38 C.F.R. § 
3.309(e)(2006).  

The appellant is not limited to demonstrating service 
connection is warranted due to exposure to Agent Orange on a 
presumptive basis.  He may submit competent medical evidence 
indicating his skin rash is related to service or to his 
exposure to Agent Orange in service.  See Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).  The only evidence of record 
which links the current tinea pedis with service and exposure 
to Agent Orange in service are the statements of the veteran.  
The statements of the veteran are not competent medical 
evidence.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The RO specifically explained to the veteran in their 
February 2003 letter that he could submit a medical opinion 
regarding the relationship between the current disability and 
an event in service, specifically exposure to Agent Orange in 
service.  The veteran has not submitted any competent medical 
evidence that demonstrates the veteran's skin rash was caused 
by exposure to Agent Orange.  

In the absence of competent medical evidence linking the 
currently diagnosed skin rash to service, service connection 
for a skin rash is not warranted.  




Initial Rating

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003, 5010 
(2006).  

Limitation of motion of the ankle is rated as 20 percent 
disabling for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2006).  This is the highest 
rating under this code.  

Ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

The veteran has appealed the original assignment of a 20 
percent rating for his residuals of a right ankle fracture.  
The Schedule for Rating Disabilities provides ratings from 10 
to 40 percent for disability of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, 5271, 5272, 5273, 5274 (2006).  
A higher rating than 20 percent is assigned only when there 
is ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86.).  An ankylosed joint is 
fixed in one position, restricting all movement.  A review of 
the evidence indicates the veteran retains range of motion of 
the ankle both in dorsiflexion and plantar flexion.  The 
Board reviewed the veteran's VA records and the results of VA 
examinations in May 2003 and May 2005.  X-rays of the right 
ankle in May 2003 did not reveal any evidence of ankylosis.  
Normal range of motion of the ankle is illustrated as being 
from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The 
veteran demonstrated motion of the ankle from 0 to 30 degrees 
plantar flexion and 5 degrees of dorsiflexion in May 2003.  
In May 2005, he demonstrated full range of motion in both 
dorsiflexion and plantar flexion.  

In the absence of any evidence of ankylosis of the right 
ankle a higher rating than 20 percent is not warranted.  


ORDER

Service connection for a skin rash is denied.  

An initial rating in excess of 20 percent for residuals of a 
fractured right lateral malleolus with traumatic arthritis, 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


